WALLACE, Circuit Judge,
concurring in part and dissenting in part:
I concur in the decision of the majority that Northwest Food Processors Association (Association) is entitled to an award of trial and appellate attorneys’ fees and expenses under the Equal Access to Justice Act (Act), 28 U.S.C. § 2412. I agree with the majority that this amount should not include the fees incurred in opposing the motion to stay. I also agree a remand is necessary for a specific finding on availability. My only quarrel is with the amount of the fee award, and I therefore dissent from that part of section 3 of the opinion.
I
As the majority observes, the Act imposes a ceiling of $75 an hour on all awards of attorneys’ fees, “unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). This limit expresses the “congressional intention to constrain litigants from hiring high-priced lawyers with the expectation that the government will pick up the tab.” Barry v. Bowen, 825 F.2d 1324, 1332-33 (9th Cir.1987).
The Supreme Court recently interpreted this fee limit provision in Pierce v. Underwood, 487 U.S. 552, 108 S.Ct. 2541, 101 L.Ed.2d 490 (1988) (Pierce), and concluded that because the market rates for attorneys’ services are necessarily determined by the relative supply and demand for their services, “the limited availability of quali*1498fied attorneys for the proceedings involved” cannot mean what it appears to mean at first glance. 28 U.S.C. § 2412(d)(2)(A); Pierce, 487 U.S. at 571-72, 108 S.Ct. at 2553-54. To rely on only the bare text of the provision, the Court stated, would mean that if the rates for lawyers in the relevant city exceeded $75 an hour, the market-minimum rate would govern instead of the statutory cap. The $75 an hour ceiling would then be totally ineffective. See Pierce, 487 U.S. at 572, 108 S.Ct. at 2553. The Court concluded that this was not Congress’s intention, and narrowly interpreted the “limited availability” exception language. Id. (“Congress thought that $75 an hour was generally quite enough public reimbursement for lawyers’ fees,” whatever the market rate).
The Court explained,
We think [the exception language] refers to attorneys having some distinctive knowledge or specialized skill needful for the litigation in question — as opposed to an extraordinary level of the general lawyerly knowledge and ability useful in all litigation. Examples of the former would be an identifiable practice specialty such as patent law, or knowledge of foreign law or language.
Id. The limited availability of suitably qualified trial and appellate counsel is therefore not sufficient to justify an award above the $75 ceiling. See id.; Animal Lovers Volunteer Association v. Carlucci, 867 F.2d 1224, 1226 (9th Cir.1989) (Animal Lovers). Thus, it is not enough to allege, as Chadsey does in his affidavit, that “[t]here are few, if any, other lawyers in private practice in Oregon who have had my experience in such [environmental] matters.”
In order to justify an exception to the $75 an hour fee cap, the Association must instead satisfy a stringent three-part test we imposed in Pirus v. Bowen, 869 F.2d 536 (9th Cir.1989) (Pirus). In Pirus, we followed the Supreme Court's interpretation of the “special factor” language in Pierce, and held that a plaintiff must first show that the attorney has developed a practice specialty such as patent law, and that he or she possesses distinctive knowledge and skills developed through that specialty. Id. at 541; see also Pierce, 487 U.S. at 572, 108 S.Ct. at 2553. Second, this distinctive knowledge and skill must be necessary to the litigation for which enhanced fees are sought. Pirus, 869 F.2d at 541-42. Finally, the plaintiff must demonstrate that similar skills could not have been acquired at the statutory rate. Id.
The majority acknowledges that the Association has failed to satisfy the third prong of the test, and remands on that basis. Maj. op. at 1497. The majority apparently believes, however, that the Association has made the first two showings. I disagree, because the record does not demonstrate either that Chadsey had developed a recognizable practice specialty or that this specialty was necessary to the litigation in question. I deal with each of these points in turn.
A.
The majority cites Animal Lovers as support for its assertion that “[e]nviron-mental litigation is an identifiable practice specialty.” Maj. op. at 1496. Animal Lovers, however, does not so hold. Our exact words were, “[ejnvironmental litigation may indeed require ‘distinctive knowledge or specialized skill’ and constitute ‘an identifiable practice specialty.’ ” Animal Lovers, 867 F.2d at 1226, quoting Pierce, 487 U.S. at 572, 108 S.Ct. at 2553 (emphasis added). Without deciding that environmental litigation qualified as a specialty, we held only that the plaintiff had not shown counsel had specialized in environmental work. See id. Because we clearly decided the case on the attorney’s lack of emphasis in the environmental field, our indefinite language regarding environmental litigation as a specialty is mere dicta.
Therefore, circuit precedent does not require us to label “environmental litigation” a practice specialty. Moreover, the Supreme Court’s language in Pierce convinces me that such a broad legal field cannot qualify as a specialized practice area warranting payment in excess of $75 an hour. Under Pierce, only those practice areas *1499sufficiently akin to patent law justify fee enhancement as a practice specialty. See Pierce, 487 U.S. at 572, 108 S.Ct. at 2553; Pirus, 869 F.2d at 541. In broadly stating that “environmental litigation” qualifies as such a practice specialty, the majority strays too far from the limiting constraints placed on the Act by the Court in Pierce.
In a decision that recognized and reinforced these constraints, the Tenth Circuit recently rejected the argument that Social Security benefits law was a qualifying specialized practice area, stating that “merely because some scholarly effort and professional experience is required to attain proficiency in a particular practice area does not automatically require enhancement of the [$75 rate].” Chynoweth v. Sullivan, 920 F.2d 648, 650 (10th Cir.1990) (Chynoweth). In rejecting the specialty argument, the court persuasively distinguished our decision in Pirus, in which we acknowledged that the attorneys had developed a specialty in a specific, “highly complex area of the Social Security Act.” Pirus, 869 F.2d at 542. In fact, the district court in that case had observed that it was “no routine disability case.” Id. Devotion to narrow, complex areas of the law, as in Pirus, can sometimes result in the development of a specialty akin to that of a patent lawyer. On the other hand, the mere categorization of an attorney as a “specialist” in one of the myriad broad practice areas that dot our legal landscape does not suffice. General environmental law parallels general benefits law in its broad and unlimited nature. I would therefore follow the reasoning of the Tenth Circuit, and hold that because the field of environmental law “is not beyond the grasp of a competent practicing attorney with access to a law library and the other accoutrements of modern legal practice,” it does not qualify as a specialty. Chynoweth, 920 F.2d at 650; cf. Esprit Corp. v. United States, 15 Cl.Ct. 491, 494 (1988) (Esprit Corp.) (stating that the area of federal procurement law is not a qualifying practice specialty).
I conclude that circuit precedent requires a plaintiff to make two showings when seeking to satisfy the “practice specialty” prong of the Pirus test. First, the attorney must show that he or she is actually specializing in the legal field at issue. See Pirus, 869 F.2d at 542 (approving enhanced fees for attorneys who had devoted themselves to acquiring “familiarity and expertise” with a specific, complex portion of the Social Security Act). The attorney must be a true specialist, not merely an occasional dabbler in a certain legal field. Counsel must therefore have restricted a substantial amount of his or her practice to a similar extent as is done by specialists in the patent law field. See Pierce, 487 U.S. at 572, 108 S.Ct. at 2553.
Second, the area encompassed by the asserted practice specialty must be similar in complexity to the patent law field. Thus, litigation in a true specialty field will require those who are fully devoted to, and expert in, that field. See Pirus, 869 F.2d at 541 (requiring expertise with a complex statutory scheme and the service of a particular class of clients). This requirement serves to differentiate a true specialty from the great majority of practice areas that are “not beyond the grasp of a competent practicing attorney with access to a law library.” Chynoweth, 920 F.2d at 650.
Turning to this case, I do not believe additional fees are justified on account of any “special factor.” 28 U.S.C. § 2412(d)(2)(A). As stated above, I disagree with the majority’s blanket assertion that the general area of environmental litigation is a specialty sufficiently akin to patent law to justify a fee enhancement. Moreover, the Association has not made either showing in its attempt to prove that Chadsey’s specific practice qualifies for an exception to the fee cap.
First, the evidence presented simply does not support a determination that Chadsey is a litigation specialist in the manner required by the Supreme Court in Pierce. In his affidavit, Chadsey states that he had been “involved in a number of cases” dealing with environmental matters, many involving pesticides. In addition, he contends that he is “familiar with” several pesticide statutes, and the corresponding areas of expert witness testimony. On this basis, the majority opinion approves addi*1500tional fees. Maj. op. at 1496-1497. The evidence in the record, however, is insufficient to prove that Chadsey devoted a substantial portion of his practice to these types of matters. In my mind, merely having been “involved in” similar cases and “familiar with” the necessary statutes is not enough. Chadsey was therefore not a true specialist in the asserted practice area.
The Association’s claims also fail to satisfy the second prong of my specialty analysis, because the asserted specialty field of environmental pesticide litigation is not sufficiently complex to justify an analogy to the patent law area. I am sure Chadsey is qualified to try cases in the area of environmental pesticide litigation, and that he performed well in this case. He was not, however, a specialist as required by law. See Pierce, 487 U.S. at 572, 108 S.Ct. at 2553; Pirus, 869 F.2d at 541. To rule otherwise would only “serve to emasculate the effectiveness of the $75 cap as each practice group could argue that it possesses a ‘specialized skill.’ ” Esprit Corp., 15 Cl.Ct. at 494.
B.
Aside from the failure to demonstrate specialization, no finding was made by the district court that Chadsey’s skills were necessary to this case. See Pierce, 487 U.S. at 572, 108 S.Ct. at 2553 (skills must be “needful for the litigation in question”). The majority fails to deal with this omission. In order to qualify for a fee enhancement under the Act, the Association bears the burden of showing that the specialty skills are “needed in the litigation.” Pirus, 869 F.2d at 542. It is true that the district court found that Chadsey’s prior experience was “helpful,” and that he was able to prepare more efficiently than a less experienced attorney. The Supreme Court, however, has held that the efficiency and ability of counsel does not qualify as a “special factor” under the Act. See Pierce, 487 U.S. at 573, 108 S.Ct. at 2554. And a finding that Chadsey’s skills were “helpful” does not qualify as a finding that these skills were “necessary.” The Association has therefore failed to satisfy the second prong of the Pirus test, a failure that prevents them from receiving a fee enhancement.
II
Because the Association has not met the three-part burden imposed on it by Pirus, it has failed to prove why the portion of the fee above $75 an hour should be shifted to the taxpayers. Accordingly, I would hold that the district court abused its discretion by increasing the fee award on the grounds that Chadsey’s experience was a qualifying “special factor” under the Act. See Pierce, 487 U.S. at 571, 108 S.Ct. at 2553 (reviewing the amount of a fee award for abuse of discretion).